

	

		III 

		109th CONGRESS

		1st Session

		S. RES. 45

		IN THE SENATE OF THE UNITED STATES

		

			February 8, 2005

			Mr. Allen (for himself,

			 Mr. Warner, and Mr. Schumer) submitted the following resolution;

			 which was considered and agreed to

		

		RESOLUTION

		Commending the James Madison University

		  Dukes football team for winning the 2004 NCAA Division I–AA National Football

		  Championship.

	

	

		

			Whereas the students, alumni,

			 faculty, and supporters of James Madison University are to be congratulated for

			 their commitment and pride in the James Madison University Dukes national

			 champion football team;

		

			Whereas in the National

			 Collegiate Athletic Association championship game against the Montana

			 Grizzlies, the Dukes drove to a 10–to–7 lead at the half on the strength of the

			 1-yard touchdown by seemingly indefatigable tailback Maurice Fenner and the

			 28-yard field goal by kicker David Rabil;

		

			Whereas the Dukes won the

			 2004 NCAA Division I–AA National Football Championship with an outstanding

			 second half performance, rushing for 257 yards and outscoring the Montana

			 Grizzlies 21 to 14, to win the Championship by a score of 31 to 21;

		

			Whereas the Dukes added the

			 NCAA Division I–AA title to their share in the Atlantic Ten Conference title to

			 claim their second championship in 2004;

		

			Whereas every player on the

			 Dukes football team (Nick Adams, Ryan Bache, L.C. Baker, Alvin Banks, Brandon

			 Beach, Antoinne Bolton, D.D. Boxley, Rondell Bradley, Isai Bradshaw, Ardon

			 Bransford, Anderson Braswell, Marvin Brown, Michael Brown, Ryan Brown, Shawn

			 Bryant, George Burns, Robbie Catterton, Frank Cobbs, Sean Connaghan, Jamaal

			 Crowder, Ben Crumlin, Corey Davis, John Michael Deeds, Isaiah Dottin-Carter,

			 Harry Dunn, Sudan Ellington, Nick Englehart, Sid Evans, Maurice Fenner, Adam

			 Ford, Casime Harris, Josh Haymore, Marcus Haywood, Tahir Hinds, Raymond Hines,

			 Ryan Holston, Ryan Horn, David Ingraldi, Chris Iorio, Mike Jenkins, Bruce

			 Johnson, Shelton Johnson, Akeem Jordan, Jacob Kahle, Clint Kent, Andrew Kern,

			 Tim Kibler, Joe Kluesner, Rodney Landers, Scott Lemn, Matt LeZotte, Matt

			 Magerko, Dexter Manley, Franklin Martin, Justin Mathias, Frank McArdle, Rodney

			 McCarter, Craig McSherry, Andrew Michael, Bryce Miller, Leon Mizelle, Mike

			 Mozby, William Nowell, Tom O’Connor, Will Patrick, David Rabil, Justin Rascati,

			 Tom Ridley, Demetrius Shambley, Khary Sharpe, Andre Shuler, Bryan Smith, Leon

			 Steinfeld, Chuck Suppon, Cortez Thompson, Nic Tolley, Trey Townsend, Brian

			 Vaccarino, Kwynn Walton, Paul Wantuck, Mike Wilkerson, Kevin Winston, Stephen

			 Wyatt, Kyle Zehr, and Jake Zielinski) contributed to the success of the team in

			 this impressive championship season;

		

			Whereas the Dukes became the

			 first team in Division I–AA history to win the national title without playing a

			 single playoff game at home, battling for 3 consecutive playoff road

			 victories;

		

			Whereas the Dukes football

			 team Head Coach Mickey Matthews has won 40 games in his 6 years at James

			 Madison University and has taken the Dukes to the playoffs twice in his

			 tenure;

		

			Whereas Coach Matthews has

			 been named the 2004 Division I–AA National Coach of the Year by the American

			 Football Coaches Association, for his performance in the Dukes championship

			 season; and

		

			Whereas Assistant Coaches

			 Curt Newsome, Jeff Durden, George Barlow, Kyle Gillenwater, Phil Ratliff, Chip

			 West, Ulrick Edmonds, J.C. Price, Tony Tallent, and Jim Durning deserve high

			 recommendation for their strong leadership of, and superb coaching support to,

			 the James Madison University Dukes football team: Now, therefore, be it

		

	

		

			That the Senate—

			

				(1)

				congratulates James Madison

			 University Dukes football team for winning the 2004 NCAA Division I–AA National

			 Championship; and

			

				(2)

				recognizes the achievements

			 of all the players, coaches, and support staff of the team.

			

